NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1365-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ERIC OBUGYEI,
a/k/a ERIC B. OBUGYEI,
and ERIC BOFAHO,

     Defendant-Appellant.
_________________________

                   Submitted June 7, 2021 – Decided June 17, 2021

                   Before Judges Rothstadt, Mayer and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 10-10-1875.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Jennifer M. Blum, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Mark Musella, Bergen County Prosecutor, attorney for
                   respondent (Deepa S.Y. Jacobs, Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Defendant Eric Obugyei appeals from the Law Division's December 31,

2020 denial of his motion under Rule 3:21-10(b)(2) for release from prison due

to illness or infirmity. On appeal, he contends that the trial court erred by

concluding he could not seek release under the Rule until he completed his

mandatory period of parole ineligibility required by the No Early Release Act

(NERA), N.J.S.A. 2C:43-7.2 and, in any event, he did not meet the criteria for

medical release.

      Defendant is currently incarcerated in State prison, serving a fourteen -

year NERA sentence that the trial court imposed in 2012 after defendant pled

guilty pursuant to a plea agreement to first-degree kidnapping. On October 10,

2020, defendant filed his motion for release and asserted that due to his medical

condition, atrial fibrillation (Afib), he was at risk of suffering a serious illness

if he contracted COVID-19 while in prison.

      At the time he filed his motion, defendant was thirty-one years old. A

review of his medical records submitted as part of his motion for release reveals

he had an EKG on August 6, 2020, and the results came back normal. He also

took COVID-19 tests in May, July, and August 2020, and all results came back

negative. He underwent a physical exam on July 29, 2020, which yielded normal

results. He takes aspirin as part of his daily medication routine.

                                                                              A-1365-20
                                         2
        While incarcerated, defendant obtained his G.E.D. and associate degree

from community college. He also received several certifications and completed

a number of programs.

        In support of his motion, defendant also submitted two reports from

professionals who specialize in the effect of infectious diseases, like COVID-19

specifically, in the context of detention settings. One report was from Dr. Jaimie

Meyer, an assistant professor of medicine at the Yale School of Medicine and

assistant clinical professor of nursing at the Yale School of Nursing. She is

board certified in internal medicine, infectious diseases, and addiction medicine ,

and she has worked on infectious diseases in the context of detention settings

for over a decade. The other report was from Chris Beyrer, a professor of

epidemiology, international health, and medicine at the Johns Hopkins

Bloomberg School of Public Health. Neither report addressed any of defendant's

health conditions or any specific risk to him. Instead, the two experts discussed

in general terms the danger of the COVID-19 pandemic to prisoners.

        Judge Keith Bachmann heard oral argument on December 10, 2020, before

he entered an order denying defendant's motion on December 31, 2020.1 In an

accompanying statement of reasons, Judge Bachmann explained that because


1
    The transcript of the oral argument was not provided on this appeal.
                                                                             A-1365-20
                                         3
defendant was sentenced under NERA, he was not eligible for parole until May

4, 2022, and that the medical records defendant submitted in support of his

motion did not contain an "opinion from any physician[] as to what . . .

defendant suffers from, much less that any malady would be exacerbated by his

incarceration," nor did they contain an expert opinion "that medical treatment

available outside of the prison system would avoid said exacerbation."

      The judge then reviewed the contents of defendant's medical records and

concluded that while they revealed defendant had complained of various

ailments, "the results of the objective testing did not support his complaints."

Judge Bachmann also observed that even if defendant established that he

suffered from an illness and that treatment "to prevent further deterioration of

his health" was not available in prison, defendant would still not be eligible for

release under our holding in State v. Mendel, 212 N.J. Super. 110, 113-14 (App.

Div. 1986). Quoting our opinion in Mendel, the judge stated a "defendant [who]

is serving a parole ineligibility term . . . required by statute" is not eligible for

release under Rule 3:21-10(b) until "after completion" of that term.

      Judge Bachmann continued by applying the Court's holding in State v.

Priester, 99 N.J. 123 (1984), which stated that "[t]he predicate for relief . . . is

proof of the serious nature of the defendant's illness and the deleterious effect


                                                                              A-1365-20
                                         4
of incarceration on the prisoner's health." He noted again that defendant had not

vaulted the medical threshold for consideration but, had such proof existed, it

would have led to a balancing of, as the judge stated, "the idea of releasing the

defendant against the need to deter a defendant who has committed a serious

crime." If defendant had met that criteria, the judge stated the "balance . . .

would rest in favor of continuing the defendant's incarceration." Finally, the

judge considered defendant's arguments that the Court Rules should be relaxed

under Rule 1:2-2 and that the denial of release violated defendant's federal and

state constitutional rights, concluding that a relaxation was not warranted and

none of defendant's rights had been violated. This appeal followed.

      On appeal, defendant argues the following points:

            POINT I

            DEFENDANT'S MANDATORY MINIMUM UNDER
            NERA DOES NOT PREVENT A TEMPORARY
            CHANGE IN CUSTODY, DUE TO AN ILLNESS OR
            INFIRMITY.

            POINT II

            THE   TRIAL  COURT   MISAPPLIED   THE
            PREVAILING LAW AS IT RELATES TO THE
            FACTOR[S] UNDER STATE V. PRIESTER,
            REGARDING THE 'SERIOUS NATURE OF
            DEFENDANT'S MEDICAL CONDITION AND THE



                                                                           A-1365-20
                                       5
            DELETERIOUS EFFECT OF INCARCERATION ON
            DEFENDANT'S HEALTH.'[2]

      We are not persuaded by these contentions.

      Rule 3:21-10(b)(2) provides: "[a] motion may be filed and an order may

be entered at any time . . . amending a custodial sentence to permit the release

of a defendant because of illness or infirmity of the defendant." "Courts apply

a balancing test to determine whether this 'extraordinary relief' should be

granted." In re Request to Modify Prison Sentences, 242 N.J. 357, 378 (2020)

(quoting Priester, 99 N.J. at 135).

      Generally, to obtain such relief, an "inmate[] must [first] present evidence

of both an 'illness or infirmity'—a physical ailment or weakness—and the

increased risk of harm incarceration poses to that condition. A generalized fear

of contracting an illness is not enough." Id. at 379. Also, before the pandemic,



2
  Defendant's second argument is restated here as it appears in the beginning of
defendant's merits brief. In the body of his brief, he rephrases his second
argument as:

            POINT II

            THE TRIAL COURT IMPROPERLY DETERMINED
            THAT DEFENDANT FAILED TO PROVE THAT HE
            HAD A MALADY OR THAT REMAINING IN
            PRISON WOULD CAUSE HIS HEALTH TO
            DETERIORATE.
                                                                            A-1365-20
                                        6
an inmate was required to make a showing of changed circumstances, but now

that requirement is satisfied where the inmate relies on the pandemic. Ibid.

      If that "predicate" showing is made, "courts [then] consider 'the serious

nature of the defendant's illness and the deleterious effect of incarceration on

the prisoner's health.'" Id. at 378. Additionally, the court must consider "'the

availability of medical services in prison'; 'the nature and severity of the crime,

the severity of the sentence, the criminal record of the defendant, [and] the risk

to the public if the defendant is released.'" Id. at 378-79 (alteration in original)

(quoting Priester, 99 N.J. at 135-37).

      "A motion made pursuant to [the] Rule . . . is committed to the sound

discretion of the court." Priester, 99 N.J. at 135. We review decisions granting

or denying relief under the Rule for an abuse of discretion. Id. at 137. An abuse

of discretion arises where "a decision is 'made without a rational explanation,

inexplicably departed from established policies, or rested on an impermissible

basis.'" State v. R.Y., 242 N.J. 48, 65 (2020) (quoting Flagg v. Essex Cnty.

Prosecutor, 171 N.J. 561, 571 (2002)); State v. Williams, 458 N.J. Super. 274,

280 (App. Div. 2019).

      Applying these guiding principles, we conclude that Judge Bachmann did

not abuse his discretion when he denied defendant's motion under the Rule,


                                                                              A-1365-20
                                         7
substantially for the reasons expressed by the judge in his thorough written

decision. The judge considered defendant's application in light of the pandemic

and determined there was an insufficient demonstration that defendant's

continued incarceration exposed defendant to a serious risk of harm, as there

was no evidence that defendant suffered from any malady that was exacerbated

by his incarceration nor that his condition necessitated medical care that the

Department of Corrections could not provide. The judge also found that even if

defendant had established that he had a medical condition and that his

incarceration was causing a deterioration in that condition, the severity of the

crime for which defendant was convicted would likely bar his release under the

Rule.

        We are not persuaded otherwise by defendant's reliance on State v.

Tumminello, 70 N.J. 187, 193 (1976). In that case, unlike here, there was

substantial evidence of the serious nature of the defendant's illness, the effect of

incarceration on the defendant's health, and the lack of knowledge of the nature

of the defendant's illness before the sentencing court. Id. at 193-94. Moreover,

in ordering the defendant's release in that case, the Court provided a word of

caution to judges reviewing applications for release under Rule 3:21-10(b),

where, like here, the underlying crime was of a serious nature. The Court stated


                                                                              A-1365-20
                                         8
"[t]he scale might very well tip in favor of incarceration despite the possibility

of adverse physical effects were we faced with an experienced criminal or with

a more shocking crime." Id. at 194.

      We also conclude Judge Bachmann correctly found that defendant's Rule

3:21-10(b)(2) motion was barred due to the fact that he is currently serving a

sentence subject to a mandatory period of parole ineligibility under NERA.

Where a defendant is serving a mandatory period of parole ineligibility, a judge

may not grant a defendant relief absent a showing of immense need, such as the

unavailability of vital medical assistance. See Mendel, 212 N.J. Super. at 113-

14 ("[W]hen defendant is serving a sentence required by the Graves Act he may

not make an application under R[ule] 3:21-10(b). . . . [T]he application can be

considered under R[ule] 3:21-10(b) consistent with case law and based on

circumstances appearing after completion of the parole ineligibility term

required by statute.").

      Contrary to defendant's contention, the bar against releasing a defendant

until he has completed his period of parole ineligibility is not limited to

applications made under Rule 3:21-10(b)(1).3 See Mendel, 212 N.J. Super. at


3
  Rule 3:21-10(b)(1) states: "A motion may be filed and an order may be entered
at any time (1) changing a custodial sentence to permit entry of the defendant


                                                                            A-1365-20
                                        9
112-113 ("[A] sentence cannot be changed or reduced under R[ule] 3:21-10(b)

below the parole ineligibility term required by statute. R[ule] 3:21-10(b) was

never intended to permit the change or reduction of a custodial sentence which

is required by law."); see also State v. Brown, 384 N.J. Super. 191, 194 (App.

Div. 2006) (holding that "when a parole ineligibility minimum term is required

by statute, a court has no jurisdiction to consider a R[ule] 3:21-10(b)

application").

      Under the circumstances presented in this case, Judge Bachmann properly

exercised his discretion by denying defendant's motion because he was not

eligible for release under the Rule, and even if he was, defendant failed to prove

any medical need for his release.

      Affirmed.




into a custodial or non-custodial treatment or rehabilitation program for drug or
alcohol abuse."
                                                                            A-1365-20
                                       10